Case 6:19-cv-00466-JDK-KNM Document 23 Filed 09/03/20 Page 1 of 2 PageID #: 243


                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                    TYLER DIVISION
                                                   §
 RUBIN CRAIN IV                                    §
                                                   §
        Plaintiff                                  §
                                                   §
 v.                                                §         Case No. 6:19cv466-JDK-KNM
                                                   §
 R. ANGTON, ET AL.                                 §
                                                   §
        Defendants                                 §

                 ORDER ADOPTING REPORT AND RECOMMENDATION
                     OF UNITED STATES MAGISTRATE JUDGE

        Plaintiff Rubin Crain IV, an inmate proceeding pro se, filed the above-styled and numbered
 civil rights lawsuit under 42 U.S.C. § 1983. The case was referred to United States Magistrate Judge
 K. Nicole Mitchell pursuant to 28 U.S.C. § 636. The Magistrate Judge issued a Report
 recommending that the lawsuit be dismissed with prejudice as barred by the three-strikes
 provision of 28 U.S.C. §1915(g). Plaintiff did not file objections to the Report.

        This Court reviews the findings and conclusions of the Magistrate Judge de novo only if a
 party objects within fourteen days of service of the Report and Recommendation. 28 U.S.C. §
 636(b)(1). In conducting a de novo review, the Court examines the entire record and makes an
 independent assessment under the law. Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1430
 5th Cir. 1996) (en banc), superseded on other grounds by statute, 28 U.S.C. § 636(b)(1) (extending
 the time to file objections from ten to fourteen days). Here, Plaintiff did not file objections in the
 prescribed period. The Court therefore reviews the Magistrate Judge’s findings or clear error or
 abuse of discretion and reviews her legal conclusions to determine whether they are contrary to law.
 See United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir. 1989), cert. denied, 492 U.S. 918 (1989)
 (holding that, if no objections to a Magistrate Judge’s Report are filed, the standard of review is
 “clearly erroneous, abuse of discretion and contrary to law”).




                                                   1
Case 6:19-cv-00466-JDK-KNM Document 23 Filed 09/03/20 Page 2 of 2 PageID #: 244


        Having reviewed the Magistrate Judge’s Report and Recommendation, the Court finds no

 clear error or abuse of discretion and no conclusions contrary to law. The Court therefore adopts the
 Report and Recommendation of the United States Magistrate Judge as the findings of this Court.

        Accordingly, it is hereby ORDERED that the Magistrate Judge’s Report (Docket No. 20)
 is ADOPTED. The above-styled civil action is DISMISSED WITH PREJUDICE as to the

 refiling of another in forma pauperis lawsuit raising the same claims as herein presented, but without

 prejudice as to the refiling of the lawsuit without seeking in forma pauperis status and upon payment
 of the full $400.00 filing fee. Should Plaintiff pay the full filing fee within 15 days of the date of

 entry of final judgment, he shall be allowed to proceed in this lawsuit as though the full fee had been
 paid from the outset. All pending motions are DENIED as MOOT.
         So ORDERED and SIGNED this 3rd                day of September, 2020.



                                                       ___________________________________
                                                       JEREMY D. KERNODLE
                                                       UNITED STATES DISTRICT JUDGE




                                                   2
